Judgment of conviction of the County Court of Kings county reversed upon the law and the facts and a new trial granted. The evidence is insufficient to warrant the finding of the jury that the defendants were guilty of the crime charged in the indictment. In case of a new trial, the provisions of section 360 of the Code of Criminal Procedure in regard to the allowance of peremptory challenges should be followed. (People v. Doran, 246 N. Y. 409, 425.) Lazansky, P. J., Young, Kapper and Seeger, JJ., concur; Carswell, J., dissents and votes to affirm.